                          ADDABBO          •   GREENBERG
                                           LAW
TODD D. GREEI.BERG
DOMINIC I,, ADDABBO*

GRACE.DD.BBO GAMSINO
CAITLIN NVOUNC

COUNSEL TOTIJE FIRM:
I1flIAN J. GREENBERG (decd)
JILL C. STONE
HELEN P. EICHLER
ALAN T. ROTH 13 ARD
JAMES H. O’HARE.

*Ny & FLA BAR
**Ny & NJ BAR

                                                         February 24, 2021


Via: E-mail nmcfarlandbop.gov

MDC Legal Bureau
80 29th Street
Brooklyn, NY 11232

Attn.: Ms. Nicole McFarland, Esq.

                         RE:   Inmate: Carmine Anthony Simpson
                               Register #: 27589-509

Dear Ms. McFarland:

        Please be advised this office represents inmate Carmine Anthony Simpson.

       I write in complete desperation to bring to your attention the intolerable jail
conditions that are endangering the physical and mental vefare of Mr. Simpson, while in
Protective Custody.

       On February 16, 2021, I brought to the MDC Legal Bureau’s attention an issue with
Mr. Simpson with regard to him not being able to place any telephone calls and the
conditions of “Protective Custody” (see attached).

        In an e-mail dated February 17, 2021, you forwarded my letter to a “executive
assistant who can provide a response         On February 18, 2021, this office received what
seemed to be a stock answer that “Mr. Simpson has full access to use the computer as long as
he submits a request to staff”, completely ignoring my previous letter that he was making
such submissions to staff and still has not made a call. (See attached)

        On February 23, 2021, I had a legal video meeting with Mr. Simpson. Here are the
issues I want to bring to your attention:


       (718) 268-0400 FAX (718)575-9869’ QUEENSLAW.COM• EMAIL: TODD@QUEENSLAW.COM
                      118-21 QUEENS BOULEVARD• SUITE 306 • FOREST KILLS, NY 11375
           1.   Since his incarceration (26 days in Protective Custody) Mr. Simpson has been
                in his cell 24 hours a day and has not had any contact with family members
                and is in solitary confinement.

           2.   He has requested at least thirty times and submitted 30 pieces of paper to
                officers to place his family members and attorney on the contact list which
                have been ignored. He has even seen officers on occasion crumble up the
                paper and throwing it out right in front of him. To date, this 26-year-old
                inmate has not yet spoken to his parents and in this interview expressed
                extreme mental distress which, iii turn, gives me great concern for his safety.

           3.   He has also requested psychiatric counseling which he has not yet received.

           4.   On numerous occasions he has been told by officers, when requesting
                “cop-outs” or submitting the paper to place his family members on the contact
                list, that its “someone else’s job”.

           5.   He has no shower nor hot water for at least one week and is still wearing the
                same prison outfit he received on day 1.

           6.   His lights are on 24/7 and he cannot sleep.

           7,   He is receiving cold microwaved food.

           8.   He has moved cells 3 times, and each time the cell that he moved into is filthy
                and unclean.

           9.   Guards are not wearing masks nor is the area properly sanitized.

           10. Not only is his family not on the call list hut 1, his attorney, am not on his
               calling list and the lack of contact is interfering with his right to counsel.
               (Indeed, there is no list of contacts).

       As stated in my original letter, Mr. Simpson is in an area of the jail that is set aside for
those prisoners in administrative detention, yet he has violated no rules justifying that he be
placed there.

       He is being denied contact with his family, contact with his lawyer, hot showers, hot
food, clean clothes and is forced to live in solitary confinement, in a cell with no windows.
and the lights on 24/7, where COVID protocols are not being followed.’


  According to the letter dated February 24, 2021 pursuant to Administrative Order number 2020-14 there
are 382 inmates who tested positive for COVID, 111 staff members who tested positive for COVID and 13
inmates in isolation. Upon information and belief, those inmates in isolation may be on the same floor as

       (718) 268-0400 FAX (718) 575-9869• QUEENSLAW,COM EMAIL: TODD@VQUEENSLAW.COM
                       18-21 QUEENS BOULEVARD’ SUITE 306• FOREST HILLS, NY 11375
        His rights as an inmate are being severely violated and I hope that this letter will
trigger a review so that Mr. Simpson can receive the basic necessities and proper attention.

        I understand that he is in jail, but the conditions are intolerable, cruel, and inhuman.

        Mr. Simpson needs to have contact with his family immediately.

        Thank you for your prompt attention and consideration in this matter.

                                                                  Very truly yours.

                                                                  ADDABBO & GREENBERG

                                                                  /s/Todd 0. Greenberg
                                                                  Todd D. Greenberg, Esq.

TDG/id




the inmate herein. Further, the report failed to note that a prisoner recently died of COVID. Further, there
has been a 36% increase in inmates testing positive since the last report two weeks ago.

       (718) 268-0400 FAX (718)575-9869• QUEENSLAwCOM . EMAIL: TODD@QUEENSLAXV.COM
                      118-21 QUEENS BOULEVARD • SUITE 306 • FOREST HILLS, NY 11375
Todd Greenberg

From:                                          Nicole McFarland <nmcfarland@bop.gov>
Sent:                                          Wednesday, February 17, 2021 6:19 AM
To:                                            Michael Cardew; Sophia Papapetru; lnez Diaz
Cc:                                            BRO/ExecAssistant—©bop.gov; Todd Greenberg
Subject:                                       RE: CARMINE ANTHONY SIMPSON / Register Number: 27589-509
Attachments:                                   Ltr-MDC 02-16-21pdf


I am forwarding this to the executive assistant who can provide a response to this.

nicole

>>>     lnez Diaz <lnez@queenslaw.com> 2/16/2021 3:54 PM                      >>>



Dear Sir/Madam:




Attached herein please find a letter bringing to your attention an issue Mr. Simpson is having with regard
to telephone calLs and protective custody.




Sincerely,



Inez Diaz I Paralegal

ADDABBO & GREENBERG

 118-21 Queens Blvd. Suite 306                 I Forest Hills, NY 11375
Tel: 718-268-0400               I   Fax: 718-575-9869      www.addabboandcireenberp.com




 CONFIDENTIALITY NOTICE- ATTORNEY-CUENT PRIVILEGE CONFIDENTIAL COMMUNICATION.:

This email and the information contained herein and attachments hereto are legally privileged and confidential information intended only for the use of
the individual or entity named above. If the reader of this email is not the intended recipient, you are hereby notified that any forwarding,
dissemination, distribution or copying of this email and/or its attachments, or the taking of any action in reliance on the contents thereof is strictiy
prohibited. If yov have received this email in eaor, please immediately notify the sender and delete the email and any attachments and destroy any
tangible manifestation thereof. Thank you.




        mooed frzeUc   j44C.   Qj qac dear o4Ø aad oá owcc àr a   eoA&, 9&c —t m144
Todd Greenberg

From:                                      lnez Diaz
Sent:                                     Thursday, February 18, 2021 12:14 PM
To:                                       Todd Greenberg
Subject:                                  FW: CARMINE ANTHONY SIMPSON / Register Number: 27589-509

Categories:                               SIMPSON-CARMINE


FYI

Sincerely,

Iriez Diaz I Paralegal
ADDABBO & GREENBERG
118-21 Queens Blvd. Suite 306          I Forest Hills, NY 11375
Tel: 718-268-0400        I   Fax: 718-575-9869 I www.addabboandcireenberg.com


CONFIDENTIALiTY NOTICE- ATTORNEY-CLIENT PRIVILEGE CONFIDENTIAL COMMUNICATION.:
This email and the information contained herein and attachments hereto are legally privileged and confidential information intended only for the use of
the individual or entity named above. If the reader of this email is not the intended recipient, you are hereby notified that any forwarding,
dissemination, distribution or copying of this email and/or its attachments, or the taking of any action in reliance on the contents thereof is strictly
prohibited. If you have received this email in error, please immediately notify the sender and delete the email and any attachments and destroy any
tangible manifestation thereof. Thank you.

       &c3 frre#q   —. ‘4 qaa don   t M and (aoá once dn a addle. swan         md   c

From: BRO-ExecAssistant-S <BRO/ExecAssistanr@bop.gov>
Sent: Thursday, February 18, 2021 7:42 AM
To: lnez Diaz <Inezqueenslaw.com>
Subject: RE: CARMINE ANTHONY SIMPSON / Register Number: 27589-509

Good morning. Due to his current housing unit he is allowed a limited amount of phone calls a month. Additionally,
legals calls can be scheduled at nys mdcen’ai©fd.org. Mr. Simpson has full access to use a computer as long as
he submits a request to staff. Additionally, psychologists are available when he wishes to speak with them. I hope I
have addressed your concerns.

 >>>   Nicole McFarland 2/17/2021 6:19 AM >>>
 I am forwarding this to the executive assistant who can provide a response to this.

 nicole

 >>>   lnez Diaz <lnez@gueenslaw.com> 2/16/2021 3:54 PM                    >>>



Dear Sir/Madam:



Attached herein please find a letter bringing to your attention an issue Mr. Simpson is having with regard
to telephone calls and protective custody.

                                                                           1
Sincerely,



Inez Diaz     I   Paralegal

ADDABBO & GREENBERG

118-21 Queens Blvd. Suite 306               I   Forest Hills, NY 11375

Tel: 718-268-0400           I   Fax: 718-575-9869       I   www.addabboandgreenberp.com




CONFIDENTIALITY NOTICE- AYrORNEY-CIJENT PRIVILEGE CONFIDENTIAL COMMUNICATION.:

This email and the information contained herein and attachments hereto are legally privileged and confidential information intended only for the use of
the individual or entity named above. If the reader of this email is not the intended recipient, you are hereby notified that any forwarding,
dissemination, distribution or copying of this email and/or its attachments, or the taking of any action in reliance on the contents thereof is strictly
prohibited. If you have received this email in error, please immediately notify the sender and delete the email and any attachments and destroy any
tangible manifestation thereof. Thank you.




      Hesoed ,11C#9 /44C.
                            6     don K #S,1 and     onCe   dna wick,   çda   *194K mm   a.   -




                                                                                  2
